Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JANUARY 12, 2009 INVESTOR CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MEDIA CONTACT: JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES 2 AND FULL YEAR FINANCIAL AND OPERATIONAL RESULTS RELEASE DATE AND CONFERENCE CALL INFORMATION OKLAHOMA CITY, OKLAHOMA, January 12, 2009 – Chesapeake Energy Corporation (NYSE:CHK) has scheduled its 2008 fourth quarter and full year financial and operational results release to be issued after the close of trading on the New York Stock Exchange on Tuesday, February 17, 2009. The company has also scheduled a conference call to discuss the release for Wednesday morning, February 18, 2009 at 9:00 am EST.The telephone number to access the conference call is 913-312-4374 or toll-free 888-211-9951.The passcode for the call is 4017602.We encourage those who would like to participate in the call to place calls between 8:50 and 9:00 am EST. For those unable to participate in the conference call, a replay will be available for audio playback at 2:00 pm EST on February 18, 2009 and will run through midnight Wednesday, March 4, 2009.The number to access the conference call replay is 719-457-0820 or toll-free 888-203-1112.The passcode for the replay is 4017602. The conference call will also be webcast live on Chesapeake’s website at www.chk.com in the “Events” subsection of the “Investors” section of our website. The webcast of the conference will be available on our website for one year. Chesapeake Energy Corporation is the largest producer of natural gas in the U.S.Headquartered in Oklahoma City, the company's operations are focused on exploratory and developmental drilling and corporate and property acquisitions in the Barnett Shale, Haynesville Shale, Fayetteville Shale, Marcellus Shale, Anadarko Basin, Arkoma Basin, Appalachian Basin, Permian Basin, Delaware Basin, South Texas, Texas Gulf Coast and East Texas regions of the United States. Further information is available at www.chk.com.
